Citation Nr: 1404234	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-32 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to March 1981, and November 2003 to January 2004, with additional service in the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral tinnitus.

In March 2011, the Board remanded the Veteran's claim of service connection for bilateral tinnitus for a Board hearing.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2011.  Following the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board notes that in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims, which has been reviewed and considered.


FINDING OF FACT

Bilateral tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral tinnitus have been met.  38 U.S.C.A.  §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran essentially contends that service connection is warranted for his tinnitus disability because he has had tinnitus since service.  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In his statements and sworn testimony, the Veteran reports that he first noticed his tinnitus in service, during flight, and that he has had tinnitus since that time.  In addition, the Veteran provided an opinion from his private physician from February 2009, who stated that the Veteran's tinnitus is due to unprotected noise exposure in service.  

VA afforded the Veteran an audiological examination in June 2009 where the VA examiner diagnosed him with bilateral tinnitus.  The VA examiner opined that it is less likely as not that the tinnitus is due to acoustic trauma in service, as it is a post service occurrence.  The audiologist based this opinion on the lack of documentation of tinnitus complaints in the Veteran's service treatment records (STRs).  The examiner also mentioned an Institute of Medicine Report but did not explain its content or significance.  Nor did the audiologist explain why she attributed the Veteran's tinnitus to a post service occurrence.  For these reasons, the Board does not find this opinion probative.

In its capacity as a finder of fact, the Board finds that the Veteran has competently and credibly reported having tinnitus since service.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Moreover, his assertions are supported by the private opinion he provided.  Thus, because the competent and credible evidence shows that the Veteran has had tinnitus since service and he currently is diagnosed with bilateral tinnitus, service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


